DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT National Application Number PCT/FR2017/051624, being filed on June 20, 2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/311,102, filed on June 18, 2018.

Information Disclosure Statement
The information disclosure statements filed December 18, 2018, June 30, 2020, and March 28, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figure 1 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “The present invention relates….”, which is improper language for the .  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is also objected to because in line 1, the abstract recites the terms “comprising” which is improper claim language for the abstract.  The applicant should replace the terms with the term “having”, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).
The abstract of disclosure is also objected to because it contains multiple paragraphs which is improper language for the abstract.  The applicant should rewrite the abstract to contain a single paragraph in order to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shun et al (CN Pat Num 104515633, herein referred to as Shun).  Shun discloses an electrical cable (Figs 1-4), wherein the manufacturing process is greatly simplified (abstract).  Specifically, with respect to claim 1, Shun discloses an electrical cable (Fig 3a) comprising at least one elongated electrical conductor (20a, 21a), at least one insulating layer (20b, 21b, respectively) surrounding the elongated electrical .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5-8, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shun (CN Pat Num 104515633) in view of Sun et al (CN Pat Num .  
	While Shun discloses an electrical cable (Fig 3a) comprising the process of forming a metal layer (22) of silver metal nanowires around the electrically insulating layer (20b, 21b), Shun doesn’t necessarily disclose the at least one of the metal nanowires having an aspect ratio strictly or greater than 1 (claim 2), nor at least one of the metal nanowires having one of its dimensions of at most 400nm (claim 3), nor the at least one of the metal nanowires comprising at least 10% by weight of metal with respect to the total weight of the nanowire (claim 5), nor the metal layer comprising at least 5% by weight of the nanowires with respect to the total weight of the metal layer (claim 6), nor the metallic layer comprising the metallic layer being obtained from a composition comprising metal nanowires and hydroxylated solvent (claim 7), nor the metallic layer comprising metal nanowires and at least one polymer and/or at least one polymer precursor, and optionally a hydroxylated solvent (claim 8), nor the thickness of the metal layer ranging from 20nm-1nm (claim 10), nor the at least one of the metal nanowires having an aspect ratio strictly or greater than 10 (claim 17),  the at least one of the metal nanowires having an aspect ratio strictly or greater than 50 (claim 18).
	Sun teaches a conductive layer (Fig 14) in the form of an electromagnetic shielding layer that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7).  With respect to claims 2, 17, & 18, Sun teaches conductive layer (10, Fig 14) the includes a body (11), which may be an insulated wire (11), wherein the insulated wire (11) is covered by a conductive film 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable of Shun to be made utilizing the aspect ratio, composition percentages, and film thicknesses configuration as taught by Sun because Sun teaches that such a configuration provides a conductive layer (Fig 14) in the form of an electromagnetic shielding layer that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shun (CN Pat Num 104515633, herein referred to as Shun) in view of Abe et al (Pub Num 2010/0139943, herein referred to as Abe).  Shun discloses an electrical cable (Figs 1-4), wherein the manufacturing process is greatly simplified (abstract) as disclosed above with respect to claims 1 & 14.  
	While Shun discloses an electrical cable (Fig 3a) comprising the process of forming a metal layer (22) around the electrically insulating layer (20b, 21b), Shun doesn’t necessarily disclose nor the process of prior to stage III, of stage II treating the exterior surface of the electrically insulating layer (claim 15), nor the process wherein of stage II consisting of oxidizing the exterior surface of the electrical insulating layer (claim 16).
	Abe teaches an electrical cable (Figs 1-4) that increases the bonding strength between the insulating layer and the conductive layer to reduce the possibility of breakage of the metal film layer during flexure of the cable, while still suppressing the decline of the overall shield characteristics (Paragraphs 64-65).  Specifically, with respect to claims 15-16, Abe teaches that the process of forming the cable (Fig 1) comprises the stage II, in which prior to forming the metallic layer (3) onto the insulating layer (2), the exterior surface of the insulating layer (2) is treated by oxidizing (ie with carboxylic acid and ester, Paragraph 38).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable comprising a metal film layer of Shun to comprise the metallic nanowire being forming by the process configuration as taught by Abe because Abe teaches that such a configuration provides an electrical .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various types of electrical cables comprising conductive layers formed on nanomaterials.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 21, 2022